Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a 371 filing of PCT/AU2017/000280 filed on December 15, 2017, which claims benefit to AU 2016905196 filed on December 15, 2016 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on March 27, 2019 has been considered by the Examiner.
Claim Objections
Claim 11 is objected to because of the following informalities:  the claim should be written which is including all the limitation of the claim that it depends from.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the second reflector" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the insulator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the heat sink" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawson (US Pub. 2004/0206248) (new cited).
Regarding claims 1 and 13, Lawson discloses a browning control having a sensor assembly for installation in an appliance to detect a chromatic property of a product that is to be heated in the appliance (Abstract; Fig. 4), the appliance having a chamber (10) to receive the product (20), the chamber having a wall (40) with an 
Regarding claim 2, Lawson discloses the reflector (53) is located so that the wall (40) is located between the reflector and the light sensor (54/55) (Fig. 4).
Regarding claim 3, Lawson discloses the reflector is the first reflector (53) and the assembly includes a second reflector (56) , the second reflector being located between the wall (40) and the sensor device (54/55) (Fig. 4).
Regarding claims 9 and 14, Lawson discloses the wall portion (40) is at least one aperture (Fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US Pub. 2004/0206248) in view of Battu (US Pat. 6,730,888) (new cited).
Regarding claim 4, Lawson discloses substantially all features of the claimed invention as set forth above except the sensor assembly includes a heat sink located between the wall and sensor device, the heat sink providing for passage of the source light beam and reflected beam thereby.  Battu discloses the sensor assembly (40) includes a heat sink (44) located between the wall (6) and sensor device (42), the heat sink providing for passage of the source light beam and reflected beam thereby (Fig. 6-8; Col. 9, Line 66 to Col. 10, Line 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Lawson, 
Regarding claim 7, Battu discloses a heat sink (44) is firmly connected to at least portion of the sensor device (42) to at least aid in stabilizing the temperature of at least portion of the sensor device  (Fig. 6-8; Col. 9, Line 66 to Col. 10, Line 11).
Regarding claim 10, Battu discloses the wall (6) includes reflectors that at least aid in reflecting radiant energy back toward positions of the product (Fig. 6; Col. 9, Line 66 to Col. 10, Line 5).
Regarding claim 11, Lawson/Battu discloses a toaster having the wall and sensor assembly of claim 10.
Regarding claim 12, Lawson discloses the wall (40) is vertically oriented (Fig. 4).  Battu discloses the wall (6) is vertically oriented (Fig. 6).
Claims 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US Pub. 2004/0206248) in view of Mothrath et al. (US Pat. 4,913,046) (cited by applicant).
Regarding claim 4, Lawson discloses substantially all features of the claimed invention as set forth above except the sensor assembly includes a heat sink located between the wall and sensor device, the heat sink providing for passage of the source light beam and reflected beam thereby.  Mothrath et al. discloses the sensor assembly includes a heat sink (19/21/23) located between the wall (8) and sensor device (1), the heat sink providing for passage of the source light beam and reflected beam thereby 
Regarding claims 5-6, Mothrath et al. discloses a heat insulator (4/6) is located between a second reflector and heat sink (19/21/23) (Fig. 2; Col. 3, Lines 40-49).
Regarding claim 8, Mothrath et al. discloses at least one of heat shields (6) includes projections (28) that provide passages through which air passes to cool the sensor assembly (Fig. 2).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US Pub. 2004/0206248).
Regarding claim 15, Lawson discloses substantially all features of the claimed invention as set forth above including the reflector (53) except the reflector is movable so that the light source engages a further portion of the product.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Lawson, the reflector is movable so that the light source engages a further portion of the product, for the purpose of detecting various location of the product thereby improving browning of the product.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US Pub. 2004/0206248) in view of Richardson et al. (US Pub. 2015/0185138) (new cited).
Regarding claim 16, Lawson discloses substantially all features of the claimed invention as set forth above except a lens that intercepts the source of beam and reflect the beam.  Richardson et al. discloses a lens (110) that intercepts the source of beam (108) and reflect the beam (Fig. 1; Par. 64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Lawson, a lens that intercepts the source of beam and reflect the beam, as taught by Richardson et al., for the purpose of focusing the light onto an area of the surface of the bread.
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant is respectfully requested to provide a location within the disclosure to support any amendments. See MPEP § 714.02 and § 2163.06 ("Applicant should specifically point out the support for any amendments made to the claims.").

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/8/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761